Case 3:17-cr-O0062-MHL Document 39 Filed 04/30/21 Page 1 of 11 PagelD# 205

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
v. Case No. 3:17cr62
RASHARD J. BROWN,
Defendant.
MEMORANDUM OPINION

This matter comes before the Court on Defendant Rashard Brown’s Motion for
Compassionate Release pursuant to Section 603(b) of the First Step Act (the “Motion”). (ECF
No. 36.) The United States responded in opposition (the “Opposition”). (ECF No. 38.) Brown
did not reply and the time to do so has expired. The matter is ripe for disposition. The Court
dispenses with oral argument because the materials before it adequately present the facts and
legal contentions, and argument would not aid the decisional process. For the reasons that
follow, the Court will deny the Motion for Compassionate Release.

I. Background

On July 13, 2017, Rashard Brown pled guilty to possession with the intent to distribute
and distribution of cocaine, along with possession of a firearm by a convicted felon. (Plea
Agreement, ECF No. 17; PSR § 11, ECF No. 22.) The Presentence Report (“PSR”) describes the
conduct underlying Brown’s offenses. (/d. § 20). From October 2014 to January 2015, law
enforcement officers conducted a series of controlled “buys” from Brown, who law enforcement
identified as cooking and selling cocaine and cocaine hydrochloride (otherwise known as
“crack”). (/d.) On July 28, 2016, in Hopewell, Virginia, police officers attempted to stop Brown

in the vehicle he was driving. (/d.) In an attempt to evade police, Brown pulled into a driveway
Case 3:17-cr-00062-MHL Document 39 Filed 04/30/21 Page 2 of 11 PagelD# 206

and ran from the vehicle, dropping a firearm to the ground. (/d.) Police apprehended Brown and
found a plastic bag with distribution amounts of cocaine hydrochloride (19.15 grams) and
cocaine base (14 grams) in his vehicle. (/d.) Police later identified the firearm as a Glock Model
17, a semi-automatic 9mm pistol. (/d.)

Prior to sentencing, the probation office prepared the PSR for Brown, summarizing his
criminal history. Brown fell into criminal history category III based on his prior convictions.
(PSR 18.) In 2005, Brown was convicted of distribution of cocaine in the second degree in
Sussex County Circuit Court, for which he served one year in prison and three years on
supervised probation. (/d. § 41.) In 2013, Brown was found guilty of intentional destruction of
property by the Juvenile and Domestic Relations Court in Petersburg, Virginia, which substituted
one year of jail time with three years on good behavior. (/d. § 43.)

Pursuant to the Sentencing Guidelines, Brown’s Total Offense Level of 29 and Criminal
History Category of III resulted in an advisory sentencing guideline range of 108-135 months of
imprisonment. (/d. § 92.) The PSR provided information on Brown’s physical condition,
noticing that he walks with a slight limp due to a bullet wound in his leg. (/d. 9 72.). The PSR
also mentioned that “[Brown] indicated he has suffered from asthma since he was a child and he
is prescribed an Albuterol inhaler to use as needed.” (/d. | 74.). However, the PSR further noted
that Brown has no history of illness or hospitalizations and his health is good. (/d.).

On September 28, 2017, this Court sentenced Brown at the low end of the Guidelines
range, imposing 108 months of incarceration followed by four years of supervised release. (J. 2-

3, ECF No. 27.) Brown is currently housed at Hazelton USP.' The Bureau of Prisons (“BOP”)

 

' The Parties state that Brown is housed at FCI Morgantown but BOP records indicate
that he is currently housed at Hazelton USP. See Bureau of Prisons, Fed. Inmate Locator,
https://www.bop.gov/inmateloc/. As of April 27, 2021, the BOP reports that 120 inmates have

2
Case 3:17-cr-O0062-MHL Document 39 Filed 04/30/21 Page 3 of 11 PagelD# 207

states that Brown will be released on October 16, 2024. See Bureau of Prisons, Fed. Inmate
Locator, https://www.bop.gov/inmateloc/.

On April 20, 2020, Brown submitted a request for compassionate release to the Warden
of the BOP facility where he was incarcerated at the time. (ECF No. 38-1). On May 5, 2020, the
Warden denied Brown’s request. (/d.) On May 18, 2020, Brown requested the Warden
reconsider his decision, which the Warden denied ten days later, on May 28, 2020. (/d.)

On October 18, 2020, Brown filed the instant Motion for Compassionate Release. (ECF
No. 36.) In the Motion, Brown broadly describes the current public health crisis in BOP
facilities caused by COVID-19. (Mot. 4-6.) Brown, now thirty-six years old, contends that his
asthma leaves him especially susceptible to the dangers of COVID-19, noting that the CDC

cee

reports that individuals “‘with moderate to severe asthma may be at higher risk of getting very
sick from COVID-19,’ and further that “COVID-19 can affect your respiratory tract (nose, throat,
lungs), cause an asthma attack, and possibly lead to pneumonia and acute respiratory disease.”
(/d. 4.) (internal citations omitted). Brown, whose parents are both ill and disabled, states that,
upon release, he would reside with his sister, work as a brick mason, support his five children,
and “seek medical treatment for his asthma as needed.” (/d. 6-7.) Furthermore, Brown avers
that for the more than two years that he has been incarcerated, he has had a “clean disciplinary
record,” has “engaged in positive programming,” and “has worked hard to complete his GED.”
(Id. 10.)

The United States opposes Brown’s request for compassionate release, arguing that he

fails to provide any “support for the severity of his medical condition,” and that the Bureau of

 

tested positive for COVID-19 at Hazelton USP. See Bureau of Prisons, COVID-19 Coronavirus,
https://www.bop.gov/coronavirus/.
Case 3:17-cr-O0062-MHL Document 39 Filed 04/30/21 Page 4 of 11 PagelD# 208

Prisons classifies Brown as a “Care Level | inmate (or a ‘generally healthy’ inmate).” (Opp’n 8,
ECF No. 38.) The United States contends that Brown himself noted that he does not regularly
visit the doctor for a specific reason and that his mother previously confirmed his good health.
(id. 8-9.) The United States also critiques Brown’s release plan because it could “increase the
risk of exposure for defendant, his family, and anyone with whom they come into contact.” (/d.
12.) Furthermore, the United States argues that the statutory sentencing factors weigh against
release because Brown distributed “between 280 and 840 grams of crack cocaine,” had a
previous conviction for cocaine distribution, and “possessed a loaded firearm while he was in
possession of a distribution quantity of cocaine.” (/d. 13.) The United States points to the fact
that so far Brown “has only served about a third of the sentence imposed by the Court,” and thus
an early release would “not reflect the seriousness of his offense,” and nor would it “adequately
deter him from future criminal conduct.” (/d.)

As of April 27, 2021, Hazelton FCC? has vaccinated 369 staff members and 1140

inmates. See Bureau of Prisons, COVID-1/9, https://www.bop.gov/coronavirus.

II. Legal Standard: Compassionate Release Under the First Step Act of 2018

 

In 2018, Congress enacted the First Step Act to provide incarcerated individuals the
opportunity to directly petition the courts for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).? Prior to the First Step Act in 2018, the BOP had the sole authority to petition

 

2 Hazelton FCC contains two facilities: Hazelton FCI and Hazelton USP. See Bureau of
Prisons, Our Locations, https://www.bop.gov/locations/list.jsp.

3 Section 3582(c)(1)(A) states:

The court may not modify a term of imprisonment once it has been imposed except
that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

4
Case 3:17-cr-O0062-MHL Document 39 Filed 04/30/21 Page 5 of 11 PagelD# 209

the court for sentence modifications on compassionate release grounds. Coleman v. United
States, No. 4:17cr69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020). Following enactment of
the First Step Act, criminal defendants may petition courts on their own initiative to modify their
sentences if “extraordinary and compelling reasons warrant such a reduction.” /d. (quoting 18
U.S.C. § 3582(c)(1)(A)(i)).. Before granting a reduction, courts must consider the factors set
forth in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(1)(A), and evidence of rehabilitation and
other post-conviction conduct. See United States v. Martin, 916 F.3d 389, 397-98 (4th Cir.
2019) (requiring consideration of post-conviction evidence and statutory sentencing factors in
the context of a sentence reduction sought pursuant to § 3582(c)(2)); see also United States v.
McDonald, 986 F.3d 402, 412 (4th Cir. 2021) (extending Martin to motions filed pursuant to
§ 3582(c)(1)(B)). However, a petitioner’s rehabilitation alone does not provide sufficient
grounds to warrant a sentence modification. 28 U.S.C. § 994(t).

A. Exhaustion of Administrative Remedies

Although the Court generally cannot “modify a term of imprisonment once it has been
imposed,” the defendant may bring a motion to modify his or her sentence “after the defendant
has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

 

by the warden of the defendant's facility, whichever is earlier, may reduce the term
of imprisonment (and may impose a term of probation or supervised release with
or without conditions that does not exceed the unserved portion of the original term
of imprisonment), after considering the factors set forth in section 3553(a) to the
extent they are applicable, if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction .. . and
that such a reduction is consistent with applicable policy statements issued
by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).
Case 3:17-cr-00062-MHL Document 39 Filed 04/30/21 Page 6 of 11 PagelD# 210

warden of the defendant’s facility, whichever is earlier... .” 18 U.S.C. § 3582(c)(1)(A); see
also United States v. McCoy, 981 F.3d 271, 283 (4th Cir. 2020) (Congress, aware of the BOP’s
history of extensive delays, also provided a *30-day lapse’ alternative, under which a defendant
may proceed directly to district court if his [or her] request is not acted on within that time.”).
“Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or
her administrative remedies prior to bringing a motion before the district court.” Casey v. United
States, No. 4:18cr4, 2020 WL 2297184, at *1 (E.D. Va. May 6, 2020).

The court may waive the exhaustion requirement, however, in certain circumstances.
United States v. Jones, No. 3:11¢r249, ECF No. 47, at *2-3 (E.D. Va. Apr. 3, 2020) (Lauck. J.).
Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[.]”
“exhaustion via the agency review process would result in inadequate relief[,]’ or ‘pursuit of
agency review would subject the petitioner to undue prejudice.” United States v. Robinson, No.
3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.
United States, No. 2:09cr109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020) (Jackson, J.)).

Throughout the country, courts have found the coronavirus pandemic, combined with a
vulnerable defendant with underlying health conditions, implicates all three exceptions justifying
a waiver of the exhaustion requirement. See United States v. Zukerman, 451 F. Supp. 3d 329,
332-33 (S.D.N.Y. 2020) (holding that defendant's elderly age and serious health conditions
warrant a waiver of exhaustion requirements because of the ongoing risk of infection while
incarcerated); United States v. Perez, 451 F. Supp. 3d 288, 293 (S.D.N.Y. 2020) (waiving the

exhaustion requirement because exhaustion would be futile as defendant would not sce thirty

days lapse before his release date).
Case 3:17-cr-O0062-MHL Document 39 Filed 04/30/21 Page 7 of 11 PagelD# 211

B. Courts Must Find Extraordinary and Compelling Reasons Justifying
Compassionate Release

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify
terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a) if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
The United States Sentencing Commission further defines ‘extraordinary and compelling
reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15cr00073, ECF No.
109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive
categories of extraordinary and compelling reasons that allow for a sentence to be modified: the
petitioner’s medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13,
n.1 (A}{D).*

The United States Court of Appeals for the Fourth Circuit has explained, however, that
“[w]hen a defendant exercises his (or her] new right to move for compassionate release on his [or

her] own behalf... § 1B1.13 does not apply, and . . . § 3582(c)(1)(A)’s consistency requirement

 

* The United States Sentencing Guideline § 1B1.13 provides that:

Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
§ 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the
factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
court determines that—

(1) (A) extraordinary and compelling reasons warrant the reduction; or

(B) the defendant (i) is at least 70 years old; and (ii) has served at least 30

years in prison pursuant to a sentence imposed under 18 U.S.C.

§ 3559(c) for the offense or offenses for which the defendant is imprisoned;

(2) the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g); and

(3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13 (emphasis added).
Case 3:17-cr-O0062-MHL Document 39 Filed 04/30/21 Page 8 of 11 PagelD# 212

does not constrain the discretion of district courts.” McCoy, 981 F.3d at 281. “As of now, there
is no Sentencing Commission policy statement ‘applicable’ to the defendants’ compassionate-
release motions, which means that district courts need not conform, under § 3582(c)(1)(A)’s
consistency requirement, to § 1B1.13 in determining whether there exist ‘extraordinary and
compelling reasons’ for a sentence reduction.” /d. at 283; see also United States v. Kibble, 992
F.3d 326 (4th Cir. 2021) (concluding that § 1B1.13 does not apply to compassionate release
motions that inmates (or counsel acting on behalf of inmates) file directly with the district court).
Furthermore, the Guidelines, while helpful, are merely advisory and do not bind the Court.

As a result of the coronavirus outbreak, “courts have found extraordinary and compelling
reasons for compassionate release when an inmate shows both a particularized susceptibility to
the disease and a particularized risk of contracting the disease at his prison facility.” United
States v. Feiling, No. 3:19cr112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citations
omitted).

C. Courts Must Weigh the Statutory Sentencing Factors Before Granting
Compassionate Release

Even after finding a sufficient “extraordinary and compelling reason” for compassionate
release, the Court must then consider the § 3553(a) factors and any relevant post-conviction
conduct before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A). The Court must
weigh factors including “the nature and circumstances of the offense and the history and
characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). The Court also must consider “the
need for the sentence imposed to promote respect for the law . . . ; to afford adequate deterrence
to criminal conduct; . . . [and] to protect the public from further crimes of the defendant.”

18 U.S.C. § 3553(a)(2). The statutory sentencing factors direct the Court to consider the kinds of

sentences available and the sentencing range established for the offense. 18 U.S.C. § 3553(a)(4).
Case 3:17-cr-00062-MHL Document 39 Filed 04/30/21 Page 9 of 11 PagelD# 213

Ill. Analysis

After due consideration, the Court will deny the Motion. The Court first determines that
Brown has sufficiently exhausted his administrative remedies. Pursuant to 18 U.S.C.

§ 3582(c)(1)(A), Brown filed his Motion for Compassionate Release with the Court after “the
lapse of thirty days from the receipt” of his request by the Warden. (Mot. 4.).

Although Brown exhausted his administrative remedies, the Court will deny the Motion
because Brown does not offer any “extraordinary and compelling reasons” to support his request
for release. 18 U.S.C. § 3582(c)(1)(A)(i). While noting that he uses a prescribed inhaler, Brown
fails to provide any particularized details regarding the severity of his asthma condition. (Opp’n
7-9.) Further, Brown, now thirty-six years old, stated that he does not regularly visit a doctor for
any ongoing health problems, and Brown’s mother corroborates his good health. (/d.) The
record does not show that Brown raises serious concerns regarding his potential susceptibility to
COVID-19. In any event, the Court will consider Brown’s request under the applicable
statutory sentencing factors.

Upon review, Brown’s previous conviction for cocaine distribution and his underlying
convictions demonstrate that he presents a threat to the public due to his disregard for the law
and that conditions of release will not assure the safety of the community. Brown’s repeated
distribution offenses and his felony possession of a firearm reflect that he presents a danger both
to himself and the community.

Turning to other § 3553(a) factors, the Court notes that Brown has served less than half
of his original sentence and will not be released for about another four years. Additionally, upon
release Brown will begin to serve a four-year supervised release term for his offense. Although

the Parties indicate that Brown has not committed any disciplinary infractions for more than two
Case 3:17-cr-O0062-MHL Document 39 Filed 04/30/21 Page 10 of 11 PagelD# 214

years while in federal detention, his previous criminal history suggests that the Court should
consider public safety and whether his sentence promotes respect for the law. The Court finds
that while Brown’s sentence adequately deters criminal conduct, the seriousness of Brown's
offense and the need to protect the public outweigh immediate release.

Brown further contends that his Motion should be granted because he has a clean
disciplinary record and has engaged in BOP sponsored education and vocational opportunities.
(Mot. 8, 10.) In United States v. Martin, the Fourth Circuit vacated and remanded the district
court’s denial of both defendants’ motions to reduce sentence because the district court failed to
address any new mitigating evidence when denying the motions. 916 F.3d 397-98. The Fourth
Circuit has explained that if an individual is eligible for a sentence reduction, the district court
must give weight to the person’s “past transgressions” as well as “the multitude of redemptive
measures that [the person] has taken.” /d. at 397. Brown displays progress in his rehabilitation
and this Court commends his efforts. However, Congress has made clear that “[rJehabilitation of
the defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C.
§ 994(t). While Brown’s good behavior and participation in GED programs during his limited
time in prison are acknowledged, these measures do not warrant his early release in light of the
seriousness of his convictions and the remaining time on his sentence.

Finally, the Court recognizes the grave health risks prisoners are facing during this
pandemic and commends the nationwide efforts to promptly vaccinate prison staff and inmates.
Beyond the instant case, federal inmates nationwide are starting to receive COVID-19
vaccinations. See, e.g., United States v. Jones, No. 3:19cr105, 2021 WL 217157, at *5 (E.D. Va.
Jan. 21, 2021) (noting defendant had received his first COVID-19 vaccination on January 6,

2021). While the Court is not aware of whether Brown has obtained his vaccine, the BOP

10
Case 3:17-cr-O0062-MHL Document 39 Filed 04/30/21 Page 11 of 11 PagelD# 215

reports that most inmates at Hazelton FCC have now been vaccinated. The Court requests that
the BOP issue a COVID-19 vaccine to Brown if it has not done so already.
In sum, the Court concludes that the current record does not justify Brown’s immediate
release from federal imprisonment.
IV. Conclusion
For the reasons explained above, the Court will deny the Motion. (ECF No. 36.)

An appropriate Order shall issue.

 

Date: hen| 5); Qv2|

Richmond, Virginia
